 In the Matter Of INGRAM MANUFACTURING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECases Nos. C-335 and R-234AMENDMENT TO DIRECTION OF ELECTIONMarch 30, 1938On March 11, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding, the election to be held within twenty(20) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Tenth Region (Atlanta,Georgia).The Board, having been advised that a longer period isnecessary, hereby amends the Direction of Election issued on March11, 1938, by striking therefrom the words "within twenty (20) daysfrom the date of this Direction" and substituting therefor the words"within thirty-five (35) days from the date of this Direction".`MR. EDWIN S.SMITH took no part in the consideration of the aboveAmendment to,Direction of Election.,SAME TITLE]SUPPLEMENTAL DECISIONANDSECOND AMENDMENT TO DIRECTION OF ELECTIONApril 8, 1938On March 11, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceeding.On March 30, 1938, the Boardissued an Amendment to Direction of Election extending the periodduring which the election could be held.The Direction of Election, as amended, specified that those eligibleto vote should be those employees of Ingram Manufacturing Com-pany, herein called the respondent, within the appropriate unit andon the pay roll during the pay-roll period next preceding the date ofthe Direction.On March 30, 1938, Textile Workers OrganizingCommittee, herein called the T. W. O. C., petitioned for an amend-ment to the Direction of Election on the ground that during the1 5 N. L R. B. 908.267 268NATIONAL LABOR RELATIONS BOARDpay-roll period next preceding the date of the Direction the opera-tions of the respondent were so greatly reduced as to make thespecified pay roll unrepresentative. In its petition, the T. W. O. C.requested that December 18, 1937, should be employed as the datefor eligibility.The Board has been advised by the Regional Directorfor the Tenth Region (Atlanta, Georgia) that the date of December18, 1937, is the one most representative of the Company's normalconditions of production.On March 30, 1938, the Board was advised by counsel for therespondent that the ownership of the Rug Department, in whichtufted fabrics such as rugs, bath mats, and bed spreads were manu-factured, had been transferred to Tennessee Tufting Company andthat the employment of workers in that department by the respondenthad terminated subsequent to the pay-roll date of December 18, 1937,and that those workers would become employees of Tennessee TuftingCompany beginning the week of April 4, 1938. In its petition ofMarch 30, 1938, the T. W. O. C. concedes the fact of the transferof ownership of the Rug Department and joins in the respondent'srequest that employees in the Rug Department be excluded fromthose eligible to vote in the election.In view of the -different conditions which now exist, we find itnecessary to amend our Decision, Order, and Direction of Election,above referred to, in the following manner :AMENDMENT OF FINDINGS OF FACT1.After the fifth paragraph of Section I, entitled "The businessof the respondent", of the Findings of Fact of said Decision, Order,and Direction of Election, the following additional Finding of Factismade :"Prior to April 4, 1938, the respondent abandoned production initsRug Department in which it had previously carried on the manu-facture of bath mats, rugs, and bed spreads.The operations of theRug Department are being carried on in another plant by TennesseeTufting Company."2.The second paragraph of Section VII, entitled "The appropriateunit", of the Findings of Fact of said Decision, Order, and Directionof Election, is hereby deleted and the following substituted therefor:"Prior to April 4,1938, workers in the Rug Department ceased to beemployees of the respondent and will therefore be excluded from theappropriate unit."We find that the production employees of the respondent, excludingforemen, supervisory employees, and clerical employees, and excludingalso all workers in the Rug Department, constitute a unit appropriatefor the purposes of collective bargaining, and that said unit will insureto employees of the respondent the full benefit of their right to self- DECISIONS AND ORDERS269organization and collective bargaining and otherwise effectuate thepolicies of the Act."3.The second paragraph of Section VIII,entitled"The determina-tion of representatives", of the Findings of Fact of said Decision,Order, and Direction of Election,is hereby deleted and the following-substituted therefor :"Those eligible to vote shall be the employees of the respondent inthe appropriate unit who were on the pay roll as of December 18, 1937,excluding those who have since quit or been discharged for cause'between such date and the date of election."AMENDMENT OF CONCLUSIONS OF LAWThe Conclusion of Law marked "6", of the said Decision,Order,and Directionof Election, is herebydeleted and the followingConclu-sion ofLaw substitutedtherefor :"6.The productionemployees of the respondent,excluding fore-men, supervisoryemployees,and clerical employees,and excludingalso allworkers in the RugDepartment,constitute a unit appropriatefor the purposesof collective bargainingwithin themeaning of Sec-tion 9(b) of the Act."AMENDMENT TO DIRECTION OF ELECTIONThe Direction of Election,as amended,above referred to, is herebyamended by striking therefrom the words"excluding foremen, super-visory employees,and clerical employees who were employees of therespondent during the pay-roll period next preceding the date of thisDirection"and substituting therefor the words"who were on the payroll as of December 18, 1937, excluding foremen,supervisory employ-ees, and clerical employees,and those employees who have since quitor been discharged for cause,and excluding also all workers in theRug Department",and by striking therefrom the words"within thirty-five (35) days from the date of this Direction" and substituting there-for the words "within fifty (50) days from the date of this Direction".[SAME TITLE]THIRD AMENDMENT TO DIRECTION OF ELECTIONApril 28, 1938On March 11, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Elec-tion in the above-entitled proceeding, the election to be held withintwenty (20) days from the date of the Direction, under the direction 270NATIONALLABOR RELATIONS BOARDand supervision of the Regional Director for the Tenth Region(Atlanta, Georgia). On March 30, 1938, the Board issued an Amend-ment to Direction of Election in the above-entitled proceeding, theelection to be held within thirty-five (35) days from the date ofthe Direction of Election.On April 8, 1938, the Board issued aSupplemental Decision and Second Amendment to Direction of Elec-tion in the above-entitled proceeding, the election to be held withinfifty (50) days from the date of the Direction of Election.The Board, having been advised that a longer period is necessary,hereby amends the Direction of Election, as amended, by strikingtherefrom the words "within fifty (50) days from the date of thisDirection" and substituting therefor the words "within sixty (60)clays from the date of this Direction."